Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding to challenge a determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination has since been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the $5 mandatory surcharge has been refunded to petitioner’s inmate account. In view of this, and given that petitioner has been granted all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Shields v Prack, 131 AD3d 774, 775 [2015]). We note that petitioner is not entitled to be restored to the status he enjoyed prior to the disciplinary determination (see Matter of Smith v Prack, 131 AD3d 784 [2015]).
Lahtinen, J.P., Rose, Lynch and Clark, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.